DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 stand rejected under Section 112(a) for failing to meet the written description requirement.  Applicants amended independent claims 1, 13, and 22 and argue that the application is in condition for allowance.
Section 112(a) written description rejections: Applicants’ amendments overcome the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) written description rejections are withdrawn.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 3, 4, and 6-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “forming in a substrate a first recess structure which extends from a first side of the substrate and only partially through the substrate, wherein the first recess structure extends through one or more metallization layers of the substrate, and wherein the first recess structure has a first lateral width and a first footprint; forming in the substrate a second recess structure which extends from a second side of the substrate and only partially through the substrate, the second side opposite the first side, wherein the second recess structure extends through one or more metallization layers of the substrate, wherein second recess structure has a second lateral width and a second footprint, and wherein the first lateral width is greater 
With regard to claims 16-19 and 21: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “wherein the first recess structure extends through one or more metallization layers of the substrate, wherein other sidewalls of the substrate define at least in part a second recess structure which extends from the second side of the substrate and only partially toward the first side of the substrate, wherein the first recess structure has a first lateral width and a first footprint, the second recess structure has a second lateral width and a second footprint, and wherein the first lateral width is greater than the App. No. 16/095,9165 Examiner: Hall, Victoria KathleenDocket No. P96798PCT-US/1 11079242949Art Unit: 2897second lateral width, and the second footprint is entirely within the first footprint; a first circuit component coupled to the substrate, wherein the first circuit component is disposed at least in part in the second recess structure”, in combination with the remaining limitations of the claim.
With regard to claims 24 and 25: The claims have been found allowable due to their dependency from claim 22 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897